UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4588


UNITED STATES OF AMERICA,

                    Plaintiff − Appellee,

             v.

DOUGLAS GERRELLE PITTMAN,

                    Defendant – Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:16−cr−00020−WO−1)


Submitted: May 12, 2017                                           Decided: June 15, 2017


Before GREGORY, Chief Judge, and DIAZ and THACKER, Circuit Judges.


Affirmed by unpublished opinion. Judge Diaz wrote the opinion, in which Chief Judge
Gregory and Judge Thacker joined.


Louis C. Allen, Federal Public Defender, Greensboro, North Carolina, Gregory Davis,
Senior Litigator, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Winston-Salem,
North Carolina, for Appellant. Sandra J. Hairston, Acting United States Attorney, Kyle D.
Pousson, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DIAZ, Circuit Judge:

       Douglas Pittman appeals his convictions for possessing counterfeit money with the

intent to defraud, possessing marijuana and cocaine base with intent to distribute, and being

a felon in possession of a firearm in furtherance of a drug-trafficking crime in violation of

18 U.S.C. §§ 472, 922(g)(1), 924(a)(2), (c)(1)(A)(i) and 21 U.S.C. § 841(a)(1), (b)(1)(B),

(D). Pittman challenges the sufficiency of the evidence for all convictions and asserts that

the district court abused its discretion in admitting a video of him holding a firearm. As

there was sufficient evidence, and the district court did not abuse its discretion, we affirm.



                                              I.

                                              A.

       On the night of April 15, 2015, in Greensboro, North Carolina, a Sheraton Hotel

security officer helped Pittman bring a television up to the hotel room in which Pittman

was staying. When Pittman opened the hotel-room door using a room key, the security

officer “got a strong whiff of what smelled like marijuana.” J.A. 115. The security officer

did not hear anyone else inside the hotel room. *

       The next day, Pittman entered a Champs shoe store in a Greensboro shopping mall.

Pittman sought to purchase a pair of sneakers and shoe accessories and handed the cashier

$230 in ten-dollar bills. The cashier checked each bill using the fraud-fighter system next

to the register. Pittman, however, told her not to check the money. The cashier, noticing


       *
           Pittman admitted at trial that he had smoked marijuana that evening.
                                                1
that Pittman was “fidgety and sweaty,” whispered to her manager that the bills were fake.

J.A. 66. The manager and the cashier concluded the sale. J.A. 58. Pittman asked on his

way out of the store, “[a]m I straight?” J.A. 58. After Pittman left, the Champs employees

called mall security. The Greensboro police also responded and found Pittman getting a

pedicure in the mall.

       The police approached Pittman, told him that they had a report of someone using

counterfeit cash, and asked him how he had paid for his purchase at Champs. Pittman

pulled a roll of money out of his pocket and gave it to the police. The officers proceeded

to sort out the money into piles of counterfeit and real cash. They discovered eight

counterfeit fifty-dollar bills, eight counterfeit twenty-dollar bills, and sixteen counterfeit

ten-dollar bills ($720 total), along with legitimate currency.

       When the officers asked Pittman where he got the money, Pittman “made up [a]

story” about selling a car, gave the officers a fake name and birth date, claimed he had no

criminal history, and said that he had just moved to Greensboro from Florida and was a

student at North Carolina A&T University. J.A. 374, 383, 385, 387. The officers arrested

Pittman and confiscated his phone, wallet, and car keys. They also obtained a search

warrant for the hotel room where Pittman had spent the previous night.

       In the hotel room, the police found a black-and-tan duffel bag, a green duffel bag, a

shopping bag, a white garbage bag containing men’s clothing, and three boxes of shoes.

The police found more men’s clothing in the black-and-tan bag, along with “a large bag of

. . . marijuana, and a box of sandwich bags.” J.A. 146. The green bag contained a Smith


                                              2
& Wesson semiautomatic pistol, counterfeit money, a bag of white powder, a bag

“containing an off-white rock-like substance,” a bag with “smaller off-white rocks, and a

digital scale.” J.A. 152, 154, 157.

       The police also seized an open bag of Doritos chips, in which they found scraps of

counterfeit money cuttings and “some sandwich bags [with] the corners pinched off, which

is consistent with packaging marijuana or other narcotics for sale.” J.A. 149–50. When

the officers shook the bed sheets, they found clippings from counterfeit money. Officers

also found a pair of scissors on the counter in the bathroom. Digital-forensic detectives

discovered a video on Pittman’s phone depicting him rapping and waving a gun, which

appeared to be the same gun found in the hotel room.

       Following Pittman’s arrest, the police located Pittman’s girlfriend in the mall

parking lot and arrested her for possession of counterfeit currency. The police found cut

and uncut counterfeit currency in a tote bag and in her pockets. The police also confiscated

her phone.

                                            B.

       Pittman was indicted for possession of counterfeit U.S. currency with intent to

defraud (count one); possession with intent to distribute marijuana (count two); possession

with intent to distribute cocaine base (count three); possession of a firearm in furtherance

of a drug-trafficking crime—specifically possession with intent to distribute marijuana

(count four); and possession of a firearm by a convicted felon (count five). He had




                                             3
previously been convicted of felony possession of marijuana with intent to distribute,

distribution of cocaine, and distribution of heroin.

       Before the jury was empaneled, Pittman objected to the introduction of the cell-

phone video depicting him rapping and waving what appeared to be the same gun as that

found in the hotel room. He argued that the video had “no probative value as far as whether

or not [he] . . . possessed a gun on April 16.” J.A. 25. The court overruled the objection

without prejudice to Pittman’s right to renew it at trial.

        At trial, Pittman again objected to the admission of the cell-phone video. The court

again overruled the objection, concluding that the video was admissible “solely for the

purpose of proving knowledge and intent as related to the possession of the firearm,” and

that the video would not be “unfairly prejudicial as it is certainly probative of issues

relevant for the jury’s consideration,” under Federal Rule of Evidence 404(b). J.A. 322–

23. The court also gave the jury a limiting instruction, preventing the jury from considering

the evidence for any purpose other than how it “may relate to the defendant’s knowledge

and intent in relation to those offenses charged in the indictment.” J.A. 331.

       After the government rested, Pittman moved to dismiss all counts for insufficiency

of the evidence. The court denied Pittman’s motion. The jury convicted Pittman on all

five counts. The court sentenced Pittman to a fine of $2,421, along with $500 in special

assessment fees; 240 months’ imprisonment each for counts one, three, and five, to run

concurrently; 60 months’ imprisonment for count two, to run concurrently with counts one,

three, and five; and a 60 month term of imprisonment for count four, to run consecutively


                                               4
after punishment for the other counts. The court also imposed a five-year term of

supervised release.



                                            II.

       On appeal, Pittman argues that the district court abused its discretion in admitting

the cell-phone video of Pittman holding a gun. Additionally, he contends that there was

insufficient evidence to support the jury’s guilty verdicts. We address each of these claims

in turn.

                                            A.

       We begin with the district court’s decision to admit the cell-phone video. We

examine evidentiary rulings under Federal Rule of Evidence 404(b) for abuse of discretion.

United States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997). “The district judge’s decision

to admit evidence under Rule 404(b) will not be overturned on appeal unless it was

‘arbitrary or irrational.’” United States v. Haney, 914 F.2d 602, 607 (4th Cir. 1990)

(quoting United States v. Rawle, 845 F.2d 1244, 1247 (4th Cir. 1988)).

       Evidence of a defendant’s prior acts may be admitted under Rule 404(b) if the

evidence satisfies four factors:

       (1) The prior-act evidence must be relevant to an issue other than character,
       such as intent; (2) it must be necessary to prove an element of the crime
       charged; (3) it must be reliable; and (4) as required by Federal Rule of
       Evidence 403, its probative value must not be “substantially outweighed” by
       its prejudicial nature.

Queen, 132 F.3d at 995.


                                             5
       For the first and second factors, we have held that a defendant’s previous

possession of firearms may be relevant to proving intent to possess a firearm on a

subsequent occasion. See United States v. Teague, 737 F.2d 378, 381 (4th Cir. 1984)

(holding that prior possession of a firearm is relevant when defendant denies knowing

about the firearm’s presence).

       In this case, the district court found “sufficient similarities between the firearm

that’s been admitted into evidence as well as the firearm that . . . appears in the video,

particularly a silver over black semiautomatic handgun, that the similarities are sufficient

to meet the requirements of 404(b).” J.A. 323. The first and second requirements for

admission of evidence under Rule 404(b) are therefore satisfied, as “previous possession

of firearms may be relevant to proving intent,” and intent is an element of a gun-possession

crime under 18 U.S.C. § 922(g)(1).

       Turning to the third factor, “[e]vidence is reliable . . . unless it is so preposterous

that it could not be believed by a rational and properly instructed juror.” United States v.

Siegel, 536 F.3d 306, 319 (4th Cir. 2008) (internal quotation marks omitted). Here, the

court determined that the “the identification of the defendant in the video . . . is sufficient

to meet the requirement with respect to reliability under . . . Rule 404(b).” J.A. 323.

       We are also satisfied that the district court properly tested the evidence for undue

prejudice under Rule 403. In this regard, while “all evidence suggesting guilt is prejudicial

to a defendant[,] [t]hat kind of general prejudice . . . is not enough to warrant exclusion

of otherwise relevant, admissible evidence.” Siegel, 536 F.3d at 319 (internal citations


                                               6
and quotation marks omitted). Finally, the court gave the jury a limiting instruction

emphasizing how it could consider the video.

       In sum, we conclude that the district court’s decision was informed by thoughtful

consideration; it was neither arbitrary nor irrational. We therefore affirm the admission

of the cell-phone video under Rule 404(b).

                                             B.

       Next we consider Pittman’s objections to the jury verdicts. In reviewing a claim of

insufficient evidence, “[t]he verdict of the jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to support it.” Glasser v.

United States, 315 U.S. 60, 80 (1942). In criminal cases, “substantial evidence is evidence

that a reasonable finder of fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilt beyond a reasonable doubt.” United States v. Burgos, 94

F.3d 849, 862 (4th Cir. 1996). “[C]ircumstantial evidence is treated no differently than

direct evidence, and may be sufficient to support a guilty verdict even though it does not

exclude every reasonable hypothesis consistent with innocence.” United States v. Jackson,

863 F.2d 1168, 1173 (4th Cir. 1989). It is not the role of appellate judges to “weigh the

evidence or to determine the credibility of the witnesses.” Glasser, 315 U.S. at 80.

“[A]ppellate reversal on grounds of insufficient evidence . . . will be confined to cases

where the prosecution’s failure is clear.” Burks v. United States, 437 U.S. 1, 17 (1978).




                                             7
                                            1.

       We first address Pittman’s claim that there was insufficient evidence to convict him

of possessing counterfeit currency with the intent to defraud, in violation of 18 U.S.C. §

472. To convict a defendant of this offense, the government must prove that: (1) the

defendant possessed counterfeit money; (2) “at the time of such possession, he knew the

money to be counterfeit”; and (3) “he possessed the counterfeit money with the intent to

defraud.” United States v. Leftenant, 341 F.3d 338, 347 (4th Cir. 2003). Circumstantial

evidence may be used to support a conviction on this offense. See United States v.

Figuried, 571 Fed. App’x 181, 182-83 (4th Cir. 2014) (citing United States v. Hager, 721

F.3d 167, 179 (4th Cir. 2013)) (“Although the evidence supporting intent is circumstantial,

we conclude that, when viewed in the light most favorable to the Government, the evidence

is sufficient to sustain [defendant’s] conviction.”). Such evidence may include the amount

of money and a defendant’s “inability to explain credibly how he obtained possession of

the counterfeit money.” Figuried, 571 Fed. App’x at 182.

       In this case, a reasonable jury considering the circumstantial evidence could have

found Pittman guilty of possessing counterfeit currency with the intent to defraud. Pittman

had $720 of counterfeit currency, along with genuine currency, on his person, satisfying

the first factor. As for the second factor, Pittman’s behavior strongly supports the jury’s

conclusion that he knew the money to be counterfeit: Pittman was “very fidgety” and “was

sweating” while in the Champs store, and he directed the Champs store clerk not to check

the money when she began to inspect the bills. J.A. 42, 66. Pittman also asked the clerk,


                                            8
“[a]m I straight?” just before leaving the store, as if to inquire whether he was in trouble.

J.A. 58. Further, when the police asked Pittman how he had come to possess the money,

he made up a story about selling a car, gave the officers a fake name and birth date, and

falsely claimed that he had no criminal history. Finally, Pittman used the counterfeit

money to buy shoes and shoe accessories at Champs, demonstrating that he possessed the

counterfeit currency with the intent defraud, and satisfying the third factor.

       On this evidence, the district court correctly rejected Pittman’s motion to dismiss

the charge.

                                             2.

       We next address Pittman’s contention that the evidence presented to the jury was

insufficient to support his conviction for knowingly possessing with intent to distribute

marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D). A defendant may be found

guilty of possession of drugs with intent to distribute if he had constructive possession of

the contraband. United States v. Laughman, 618 F.2d 1067, 1076–77 (4th Cir. 1980).

Possession does not have to be exclusive; it may be shared. Id. at 1077. “Constructive

possession exists when the defendant exercises, or has the power to exercise, dominion and

control over the item.” Id. Circumstantial evidence is sufficient to establish constructive

possession. Id.

       One may have constructive possession of drug contraband “even if it is not in his

immediate possession or control.” United States v. Shorter, 328 F.3d 167, 172 (4th Cir.

2003). That drugs are found where the defendant lives or is staying can support a finding


                                              9
of constructive possession. See United States v. Jones, 204 F.3d 541, 543-44 (4th Cir.

2000) (“Given that the [contraband] at issue here was found behind the dresser drawer in

the bedroom from which the officer saw [defendant] exit . . . we cannot say that

the . . . trier of fact erred in finding that [defendant] possessed the [contraband].”).

       Pittman contends that the government failed to prove possession (whether actual or

constructive) because there were three other people occupying the hotel room at the

relevant time: Pittman’s girlfriend, his brother, and Pittman’s friend Marquis. He says that

because he did not have exclusive access to the hotel room where the police found drugs,

the marijuana “could have been put in the bag after Defendant left the room to go to the

mall.” Appellant’s Br. at 23. Pittman also claims that the bags found in the room were not

his, that he did not look in the bags found in the room, and that he did not bring any bags

to North Carolina.

       We are unpersuaded. Sole occupancy of a room is not required, as possession may

be joint. See Laughman, 618 F.2d at 1077. The evidence in this case further indicates

constructive possession: Pittman spent the most time in the hotel room, the security officer

did not see or hear any other occupants, and Pittman himself testified that he was the sole

occupant of the room the night before his arrest. His nearly sole presence in the hotel room

supports a finding of constructive possession. Pittman also admitted to smoking marijuana

that night, meaning that he in fact must have possessed some amount of marijuana that

evening. We therefore hold that the government presented sufficient evidence to support

the jury’s verdict as to this offense.


                                              10
                                             3.

       Next we address Pittman’s claim that there was insufficient evidence to support the

jury verdict that he knowingly possessed with intent to distribute 28 grams of a mixture

containing cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). Pittman argues

that the government “did not prove that there were 28 grams or more of cocaine base

because the cocaine base was a small amount mixed in with a much larger amount of

cocaine powder.”     Appellant’s Br. at 15. Relying on the United States Sentencing

Guideline Manual, Pittman contends that the combined weight of the cocaine base and

cocaine powder may not be categorized as a “mixture” for the sake of drug weight, because

cocaine base and cocaine powder “are not used in the same manner,” and must be separated

to be used. Id. (citing U.S. Sentencing Guidelines Manual § 2D1.1 cmt. 1 (U.S. Sentencing

Comm’n 2004)).

       But rather than consider the Sentencing Guidelines, we look to the relevant portion

of U.S. Code defining the offense, which provides that the entire weight of the mixture

may be used as evidence that Pittman possessed 28 grams or more of a mixture or substance

containing cocaine base. Specifically, the statute makes it “unlawful for any person

knowingly or intentionally . . . to manufacture, distribute, or dispense, or possess with

intent to manufacture, distribute or dispense a controlled substance,” including “500 grams

or more of a mixture or substance containing a detectable amount of . . . cocaine, its salts”

or “28 grams or more of a mixture or substance . . . which contains cocaine base.” 21

U.S.C. § 841(a)(1), (b)(1)(B)(ii)–(iii).


                                             11
       As the bag found in the hotel room contained more than 28 grams of a mixture

containing cocaine base, Pittman’s argument that the specific amount of each type of

cocaine must be known flies in the face of the statute, which merely requires the

government to show that a mixture or substance weighing more than 28 grams contains

cocaine base. Because Pittman constructively possessed over 100 grams of a cocaine

mixture that included cocaine base, there was sufficient evidence from which the jury could

convict Pittman for this offense.

       Moreover, Pittman’s interpretation of the Guidelines finds no support in the cases.

In Chapman v. United States, the Supreme Court considered whether the weight of blotter

paper, acting as the carrier for LSD, should count towards the drug weight in calculating

the defendant’s sentence, as the statute at issue distinguished between the weight of a pure

drug and the weight of a “mixture or substance containing a detectable amount of a pure

drug.” 500 U.S. 453, 459 (1991) (internal quotation marks omitted). The Court held that

“the weight of the carrier medium . . . [is required] to be included when determining the

appropriate sentence for trafficking in [a drug].” Id. at 468.

       Further, when two drugs, such as cocaine base and cocaine hydrochloride, are

present in a mixture, we have held that the entire weight of the mixture may be considered

when determining a defendant’s sentence. United States v. Davis, 278 F. App’x 263, 265

(4th Cir. 2008). The defendant in Davis contended that “the evidence was insufficient to

show the individual weights of the cocaine base and cocaine hydrochloride, and it was

therefore impossible for the jury to conclude that the weight of the cocaine base was greater


                                             12
than five grams” under the statute at issue. Id. Citing Chapman and 21 U.S.C. §

841(b)(1)(B), we found the defendant’s argument was without merit, because “the entire

mixture or substance is weighed when calculating the sentence.” Id.

      Accordingly, we reject Pittman’s claim.

                                            4.

      Pittman also contends that there was insufficient evidence to support his convictions

for knowingly possessing a firearm while a felon, in violation of 18 U.S.C. § 922(g)(1),

and possessing a firearm in furtherance of a drug-trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A)(i).

      For a defendant to be guilty of being a felon in possession of a firearm, the

government must prove that, “(1) [the defendant] had been convicted in some court of a

crime punishable by a term of imprisonment exceeding one year; (2) he thereafter

voluntarily and intentionally possessed a firearm; and (3) the firearm had been shipped or

transported in interstate or foreign commerce at some point during its existence.” United

States v. Langley, 62 F.3d 602, 604 (4th Cir. 1995). Even if a defendant argues that he

lacked the “intent to have constructive possession of the gun in question,” the jury may

“simply disagree[].” United States v. Scott, 424 F.3d 431, 437 (4th Cir. 2005). Possession

may be shared; it does not have to be exclusive. See Laughman, 618 F.2d at 1077.

      A reasonable jury may infer constructive possession—and thus guilt—on the part

of the defendant, even when the evidence that the defendant and the firearm were in the

same place is “weaker.” United States v. Gallimore, 247 F.3d 134, 137 (4th Cir. 2001).


                                           13
Evidence of a defendant engaging in “highly suspicious activity” may be enough to show

knowledge of contraband. See Herder, 594 F.3d at 359. And while “[i]t is true that merely

being . . . in proximity to contraband is not enough to constitute constructive

possession . . . , where other circumstantial evidence . . . is sufficiently probative,

proximity to contraband coupled with inferred knowledge of its presence will support a

finding of guilt on such charges.” Laughman, 618 F.2d at 1077 (internal citations and

quotation marks omitted). This circumstantial evidence may include a “connection with a

gun . . . evasive conduct, or a statement indicating involvement in an enterprise.” United

States v. Morris, 977 F.2d 617, 620 (D.C. Cir. 1992) (internal quotation marks omitted).

        Here, although Pittman claimed that the firearm belonged to someone else, this did

not foreclose the jury from concluding that Pittman exercised constructive possession over

it. To begin with, the jury could infer possession from Pittman’s evasive conduct toward

the police. Further, the jury could have reasonably determined that the firearm that Pittman

was waving in the cell-phone rap video was the same weapon the police found in the hotel

room.

        We are also satisfied that the record supports the jury’s guilty verdict as to the

offense of possession of a firearm in furtherance of a drug-trafficking crime. For this

offense, the jury had to find that Pittman knowingly possessed with intent to distribute a

drug and knowingly possessed a firearm. 18 U.S.C. § 924(c)(1)(A). As we have discussed,

the evidence provides ample support that Pittman possessed marijuana and cocaine with

the intent to distribute them, and that he also had a firearm near the drugs.


                                             14
                                           III.

      For the reasons given, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                           15